--------------------------------------------------------------------------------

Exhibit 10.23


2016 AMENDMENT
TO THE
STAMPS.COM INC. 2010 EQUITY INCENTIVE PLAN

Pursuant to Section 20.2 of the Stamps.com Inc. 2010 Equity Incentive Plan, as
amended to date (the “Plan”), and the action of the Board of Directors of
Stamps.com Inc. (the “Company”), the Company hereby adopts this Amendment to the
Plan.  This Amendment is effective April 28, 2016.  Capitalized terms used in
this Amendment, but not defined herein, shall have the respective meanings for
such terms set forth in the Plan.
 
The Plan is amended in the following respects only:
 
1.          A new definition is added to Section 2 of the Plan to read as
follows:
 
“2016 Plan Amendment” means the amendment to this Plan adopted by action of the
Board effective April 28, 2016, increasing the number of shares of Stock and
Stock equivalents reserved and available for the grant of Awards under this Plan
as set forth in Section 3.1.
 
2.          The first sentence of Section 3.1 of the Plan is amended to read as
follows:
 
The maximum aggregate number of shares of Stock and Stock equivalents reserved
and available for the grant of Awards under this Plan is the three million five
hundred thousand (3,500,000) shares originally set forth in this Plan plus the
additional two million one hundred thousand (2,100,000) shares added by the 2014
Plan Amendment, plus an additional one million two hundred thousand (1,200,000)
shares added by the 2016 Plan Amendment, in each case calculated in accordance
with Section 3.2.
 
3.          Section 21.2A is added to the Plan to read as follows:
 
21.2A.     Stockholder Approval of 2016 Plan Amendment.  The 2016 Plan Amendment
is subject to approval by the stockholders of the Company within twelve (12)
months after the effective date of the 2016 Plan Amendment.  No Awards of
Restricted Stock or Restricted Stock Units may be granted (or any other
issuances of shares of Stock made) with respect to the shares of Stock added to
the Plan by the 2016 Plan Amendment unless and until such stockholder approval
is obtained.  Awards of Options and Stock Appreciation Rights may be granted
with respect to the shares of Stock added to the Plan by the 2016 Plan Amendment
prior to such stockholder approval, provided that any such Options and Stock
Appreciation Rights may not be exercised or become exercisable unless and until
such stockholder approval is obtained.  Such stockholder approval shall be
obtained in the manner and to the degree required under Applicable Laws.
 
Executed on April 28, 2016, at El Segundo, California.


 
STAMPS.COM INC.
           
By:
/s/ Ken McBride
   
Title: 
Chief Executive Officer
 

 
 

--------------------------------------------------------------------------------